Case 6:20-cv-00603-ADA Document 1-4 Filed 07/01/20 Page 1 of 5




               EXHIBIT D
                Case 6:20-cv-00603-ADA Document 1-4 Filed 07/01/20 Page 2 of 5




      Help & Learning
                                                   BACK TO MAIN SITE                  LOG IN TO HELP & LEARNING




   Search Help & Learning




Help & Learning / Using Evernote / Troubleshooting / How to back up and restore your data in Evernote for Windows




How to back up and restore your
data in Evernote for Windows


Back up your data
All of the data kept in Evernote (except data stored in any local, non-synchronized notebooks) is
synced with Evernote's servers on the web. This means that there are always at least two copies of
your information: your Windows PC and Evernote. If you decide that you'd like to backup your own
data, there are a couple of ways to do it in Windows:

    1. Periodically export all of your notes into an Evernote archive (.enex) ﬁle and store that
       someplace secure.
    2. Use some type of backup so ware like Windows Backup to backup Evernote's data directories.

Creating an Evernote archive of all of your notes is as easy as right-clicking 'Notebooks' and
choosing 'Export Notes'. This will prompt you for the directory where you'd like to keep the resulting
.enex ﬁle. Note that this will, in eﬀect, compile all of your notes (including images, a ached ﬁles,
etc.) into one big ﬁle, so the backup may take a few minutes to complete and the .enex ﬁle you end
up with might be really large if you have lots of notes in Evernote.
                Case 6:20-cv-00603-ADA Document 1-4 Filed 07/01/20 Page 3 of 5
If you choose to backup the Evernote data directly, the data that must be backed up lives in the
C:\Users\[PC Name]\Evernote\Databases directory, so you'll want to make sure it's included in your
backups. Most "set it and forget it" backup applications will back up your home directory by default,
but conﬁrming that the Evernote data directory is included would be a prudent move.

NOTES

         Some older versions of Evernote databases may exist in the C:\Users[PC
         Name]\AppData\Local\Evernote\Evernote\Databases directory.
         Evernote does not support placing the database ﬁle in a location that syncs with 3rd party
         services. This includes, but is not limited to: Dropbox, Google Drive, OneDrive, and Box.



Restore your data
To restore your Evernote data from a local backup made using Windows Backup or some other
backup application, follow these steps:

   1. Quit Evernote by right-clicking the elephant in the system tray (near the Windows clock at the
         bo om of the screen) and selecting 'Quit'.
   2. Take the C:\Users\[PC Name]\Evernote\Databases/ directory from your backup and overwrite
         the existing directory by pasting the backup into the C:\Users\[PC Name]\Evernote\Databases/
         directory.
   3. Bring down your computer's Internet connection by opening the Control Panel and selecting
         'Disable' in the right-click menu for all active network adapters. We're doing this to temporarily
         prevent Evernote from syncing while we restore your recovered notes.
   4. Right-click 'Notebooks' and export all notes to an .enex ﬁle, noting the location where this ﬁle
         is saved.

At this point, regardless of which backup method you chose to use, you should have a .enex ﬁle
containing all of your Evernote data (either as generated by the above recover steps or from
periodically exporting your notes). Follow these steps to restore the .enex ﬁle and recover the lost
notes.

   1. Click 'File', then 'Import Notes from Archive'. Select the .enex ﬁle you'd like to import. If you'd
         like to include any tags applied to the exported notes when importing, make sure to check the
         "Import tags" box at the bo om of the ﬁle chooser dialog.
   2. Evernote will then import the archive into a new notebook called '[Archive Name] Import'. For
         example, if your archive ﬁle was named Stuﬀ.enex, the destination notebook will be named
         'Stuﬀ Import'.
               Case 6:20-cv-00603-ADA Document 1-4 Filed 07/01/20 Page 4 of 5
   3. A er the import process completes, it will tell you how big the import was (in terms of bytes)
       and how much of your monthly upload quota remains, then ask if you'd like to make the new
       notebook a synchronized notebook. Click 'No'.
   4. Drag any notes you'd like to recover into whichever notebooks you'd them to live.
   5. Once you've moved all of the notes you want to keep out of the import notebook, you can
       delete the import notebook.
   6. Go back to Control Panel and re-enable your computer's Internet connection.
   7. Click the 'Sync' bu on in Evernote to sync your recovered notes.

If you need assistance with this, please contact us.




      Was this article helpful?                    Yes          No




Still can’t ﬁnd what you're looking for? Contact Support




                 RECENTLY VIEWED ARTICLES



                 Tips for organizing notes, notebooks, and
                 tags

                 Organize with tags

                 How is Evernote data stored on my Android
                 device?

                 How to access notes oﬄine

                 Evernote for Small Business
                  Case 6:20-cv-00603-ADA Document 1-4 Filed 07/01/20 Page 5 of 5




PRODUCT               FEATURES               COMMUNITY       SUPPORT           COMPANY                   Sign up or

                                                                                                             LOGIN
Why Evernote          Web Clipper            Our Community   Help & Learning   About Us


Evernote Basic        Spaces                 Certiﬁed        Troubleshooting   Careers
                                             Consultants
Evernote Premium                                             Blog              Contact Us
                                             Developers
Evernote Business
                                             Events
Compare Plans
                                             Forum
Download App




Choose a language:      English (US)




© 2018 Evernote Corporation. All rights reserved.                                         Security   Legal      Privacy
